Beck, P. J.
D. D. Morgan, one of the defendants in error, brought suit against the Dixie Realty Finance Company et al., for the recovery of a small strip of land, and for other purposes. The case was tried, and a verdict and decree were rendered in favor of the plaintiff. The defendants filed a motion for a new trial, which' was overruled, and to that judgment the defendants excepted and brought the case by writ of error to the Supreme Court. That case was dismissed in the Supreme Court, for the reason that the record did not reach this court within the time required by law and the court was without jurisdiction to hear and determine the cause. Dixie Realty Finance Co. v. Morgan, 171 Ga. 348 (155 S. E. 468). The judgment of dismissal was made the judgment of the lower court. Afterward the plaintiffs in error filed suit seeking to vacate the verdict and decree of which a review was sought by the former writ of error, the contention being that the bill of exceptions in that case was not considered by the Supreme Court, and that the failure to consider the case was not due to any fault upon their part. They also insist that *808had the Supreme Court considered their ease a new trial would have been granted. No fraud in the procurement of the judgment of dismissal is alleged. The defendants filed a general demurrer, which was sustained and the petition was dismissed. To this judgment the plaintiffs in error excepted. Held, that the court did not err in so ruling.

Judgment affirmed.


All the Justices concur, except Hines, J., absent for providential cause.